Exhibit (10)a.
GENESCO INC.
RESTRICTED SHARE AWARD AGREEMENT
     THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of                     , 200___ (the “Grant
Date”), between Genesco Inc., a Tennessee corporation, together with its
subsidiaries (the “Company”), and                                          (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Genesco Inc. 2009 Equity Incentive Plan
(the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $1.00 per share (the
“Common Stock”); and
     WHEREAS, pursuant to the Plan, the Committee responsible for administering
the Plan has granted an award of restricted shares to the Grantee as provided
herein;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Restricted Shares.
          (a) The Company hereby grants to the Grantee an award (the “Award”) of
                     shares of Common Stock (the “Shares” or the “Restricted
Shares”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.
          (b) The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Sections 2 and 3 hereof.
     2. Terms and Rights as a Stockholder.
          (a) Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, the “Restricted Period”
shall lapse as to the Restricted Shares in accordance with the following
schedule provided that Grantee has been continuously employed by the Company
from the date of this Agreement through the lapse date:

              Percentage of Total Number of Restricted Shares Lapse Date   as to
which Forfeiture Restrictions Lapse
First Anniversary of the Date of this Agreement
    25 %
Second Anniversary of the Date of this Agreement
    25 %
Third Anniversary of the Date of this Agreement
    25 %
Fourth Anniversary of the Date of this Agreement
    25 %

 



--------------------------------------------------------------------------------



 



          (b) The Grantee shall have all rights of a stockholder with respect to
the Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:
               (i) the Grantee shall not be entitled to delivery of the stock
certificate for any Shares until the expiration of the Restricted Period as to
such Shares;
               (ii) none of the Restricted Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
the Restricted Period as to such Shares; and
               (iii) except as otherwise determined by the Committee at or after
the grant of the Award hereunder, any Restricted Shares as to which the
applicable “Restricted Period” has not expired shall be forfeited, and all
rights of the Grantee to such Shares shall terminate, without further obligation
on the part of the Company, unless the Grantee remains in the continuous
employment of the Company for the entire Restricted Period.
Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.
          (c) Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Shares awarded hereunder (as to
which such Restricted Period has not previously terminated) upon a Change in
Control subject to Sections 13.1 and 13.3 of the Plan.
Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to a portion (to be calculated by the Committee in its sole
discretion in proportion to Grantee’s length of employment during the Restricted
Period) of the Restricted Shares awarded hereunder (as to which such Restricted
Period has not previously terminated) upon the termination of the Grantee’s
employment from the Company, a Subsidiary or Affiliate without cause (to be
determined in the sole discretion of the Committee) or upon Grantee’s death or
Disability.
     3. Termination of Restrictions. Following the termination of the Restricted
Period, all restrictions set forth in this Agreement or in the Plan relating to
such portion or all, as applicable, of the Restricted Shares shall lapse as to
such portion or all, as applicable, of the Restricted Shares, and a stock
certificate for the appropriate number of Shares, free of the restrictions and
restrictive stock legend, shall, as soon as practicable, be delivered to the
Grantee pursuant to the terms of this Agreement.
     4. Delivery of Shares.
          (a) As of the date hereof, certificates representing the Restricted
Shares shall be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of the Plan and shall remain in the
custody of the Company or such custodian until their delivery to the Grantee as
set forth in Section 4(b) hereof or their reversion to the Company as set forth
in Section 2(b)(iii) hereof.

2



--------------------------------------------------------------------------------



 



          (b) Certificates representing Restricted Shares in respect of which
the applicable Restricted Period has lapsed pursuant to this Agreement shall be
delivered to the Grantee (or Grantee’s personal representative, if applicable)
as soon as practicable following the date on which the restrictions on such
Restricted Shares lapse.
          (c) Each certificate representing Restricted Shares shall bear a
legend in substantially the following form or substance:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE GENESECO INC. 2009 EQUITY INCENTIVE PLAN (THE “PLAN”) AND THE
RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER OF THE
RESTRICTED SHARES REPRESENTED HEREBY AND GENESCO INC. (THE “COMPANY”). THE
RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT AND ALL OTHER
APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE ON FILE
AT THE COMPANY.
     5. Effect of Lapse of Restrictions. To the extent that the Restricted
Period applicable to any Restricted Shares shall have lapsed, the Grantee may
receive, hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement.
     6. No Right to Continued Employment. This Agreement shall not be construed
as giving Grantee the right to be retained in the employ of the Company, and the
Company may at any time dismiss Grantee from employment, free from any liability
or any claim under the Plan but subject to the terms of any employment agreement
or other contractual provision between the Company and Grantee.
     7. Adjustments. The Committee shall make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Award in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4.2 of the Plan) affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations, or accounting principles in accordance with the Plan.
     8. Amendment to Award. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.
     9. Withholding of Taxes. If the Grantee makes an election under Section
83(b) of the Code with respect to the Award, the Award made pursuant to this
Agreement shall be

3



--------------------------------------------------------------------------------



 



conditioned upon the prompt payment to the Company of any applicable withholding
obligations or withholding taxes by the Grantee (“Withholding Taxes”). Failure
by the Grantee to pay such Withholding Taxes will render this Agreement and the
Award granted hereunder null and void ab initio and the Restricted Shares
granted hereunder will be immediately cancelled. If the Grantee does not make an
election under Section 83(b) of the Code with respect to the Award, upon the
lapse of the Restricted Period with respect to any portion of Restricted Shares
(or property distributed with respect thereto), the Company shall satisfy the
required Withholding Taxes as set forth by Internal Revenue Service guidelines
for the employer’s minimum statutory withholding with respect to Grantee and
issue vested shares to the Grantee without restriction. The Company shall
satisfy the required Withholding Taxes by taking such action as it deems
appropriate, including (a) by withholding from the Shares included in the Award
that number of whole shares necessary to satisfy such taxes as of the date the
restrictions lapse with respect to such Shares based on the Fair Market Value of
the Shares, (b) by receiving a cash payment from Grantee, or (c) by withholding
from other wages otherwise payable to Grantee.
     10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
     11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     12. Notices. All notices required to be given under this Grant shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

         
 
  To the Company:   Genesco Inc.
 
      1415 Murfreesboro Road
 
      Nashville, TN 37217
 
      Attn: General Counsel
 
           
 
  To the Grantee:   The address then maintained with respect to the Grantee in
the Company’s records.

     13. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Tennessee
without giving effect to conflicts of laws principles.
     14. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representatives. All obligations imposed upon
the Grantee and all rights granted

4



--------------------------------------------------------------------------------



 



to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.
     15. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.
     IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

                  GENESCO INC.    
 
           
 
  By:        
 
           
 
                GRANTEE:    
 
                          Please Print    
 
                GRANTEE:    
 
                          Signature    



5